Case 5:17-cr-00215-SMH-MLH Document 280 Filed 09/03/20 Page 1 of 3 PageID #: 3899



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


  UNITED STATES OF AMERICA                       CRIMINAL ACTION NO. 17-00215-01

  VERSUS                                         JUDGE S. MAURICE HICKS, JR

  CHRISTOPHER M.K. DUMAS (01)                    MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM ORDER

        Before the Court is pro se Defendant, Christopher M.K. Dumas’ (“Dumas”) Motion

  for Reconsideration (Record Document 239) and his Supplemental Attachment for Motion

  for Reconsideration (Record Document 238). Dumas asks the Court to reconsider its

  May 21, 2020 Memorandum Order which, inter alia, denied Dumas’ Motion for a New

  Trial. See Record Documents 196 & 198. Dumas maintains the Court failed to consider

  all of the record evidence, namely Record Document 209, and again argues he is

  “deservant [sic] of a new trial” because the Court excluded the defense’s proffered

  testimony of Detective Melvin Smith as hearsay, there is newly discovered evidence, and

  the Government violated Brady. See Record Document 239; see also Record Document

  251. The Government has responded to Dumas’ Motion for Reconsideration, addressing

  Dumas’ arguments regarding the exclusion of Detective Smith’s testimony and

  unproduced evidence. See Record Document 256. Dumas filed a reply. See Record

  Document 261.

        “Motions to reconsider in criminal cases are judicial creations not derived from any

  statute or rule.” U.S. v. Salinas, 665 F.Supp.2d 717, 720 (W.D. Tex. 2009), citing U.S. v.

  Brewer, 60 F.3d 1142, 1143 (5th Cir.1995).        Generally, district courts are free to
Case 5:17-cr-00215-SMH-MLH Document 280 Filed 09/03/20 Page 2 of 3 PageID #: 3900



  reconsider their own earlier decisions, but motions for reconsideration are meant to serve

  the narrow purpose of correcting manifest errors of law or fact or presenting newly

  discovered evidence. See Salinas, 665 F.Supp.2d at 720, citing U.S. v. Scott, 524 F.2d

  465, 467 (5th Cir.1975).     “There is a high burden of proof on the party seeking

  reconsideration in order to discourage litigants from making repetitive arguments on

  issues already considered.” Salinas, 665 F.Supp.2d at 720.

         Here, the Court has reviewed the record in its entirety. Since the conclusion of his

  trial in March 2020, Dumas has moved this Court in varying ways for a new trial. As

  stated in its May 21, 2020 Memorandum Order, the undersigned does not believe that the

  alleged errors asserted by Dumas negate the fairness of the trial when the record as a

  whole is considered. See Record Document 198 at 6-7, citing F.R.Cr.P. 33(a) and U.S.

  v. Wall, 389 F.3d 457, 466 (5th Cir. 2004). Most, if not all, of the arguments presented

  by Dumas in the instant motion are repetitive and, at times, confounding. As noted by the

  Government in its response, the alleged unproduced evidence, i.e., surveillance tapes

  and a plastic bag, does not warrant a new trial in this instance. Even assuming the

  Government did not produce the evidence, “evidence is not suppressed if the defendant

  knows or should know of the essential facts that would enable him to take advantage of

  it.” U.S. v. Runyan, 290 F.3d 223, 246 (5th Cir. 2002), citing U.S. v. Shoher, 555 F.Supp.

  346, 352 (S.D.N.Y.1983). In other words, “the Government is not required . . . to facilitate

  the compilation of exculpatory material that, with some industry, defense counsel could

  marshal on their own.” Id. Additionally, the defense had the power to issue its own

  subpoenas as to this evidence since 2017. Thus, based on the showing made in his

  motion and the applicable law, Dumas’ Motion for Reconsideration (Record Document



                                         Page 2 of 3
Case 5:17-cr-00215-SMH-MLH Document 280 Filed 09/03/20 Page 3 of 3 PageID #: 3901



  239) and his Supplemental Attachment for Motion for Reconsideration (Record Document

  238) are DENIED. 1

          IT IS SO ORDERED.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 3rd day of September,

  2020.




  1 Dumas’ Motion for Expedited Consideration of his Motion for Reconsideration (Record
  Document 241) and Motion for Stay (Record Document 244) of the proceedings until
  resolution of his Motion for Reconsideration are DENIED AS MOOT.
                                      Page 3 of 3
